Citation Nr: 1202115	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to an initial compensable evaluation for right hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from June 1976 to April 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2005 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The September 2005 rating decision, in pertinent part, denied service connection for bilateral pes planus and sinusitis, to which the Veteran submitted a timely notice of disagreement (NOD) and received a statement of the case (SOC) in December 2007.  However, her February 2009 substantive appeal (VA Form 9) was expressly limited only to the matter of entitlement to service connection for bilateral pes planus.  The July 2008 rating decision, in pertinent part, denied service connection for left hallux valgus/hammertoes/arthritis of the first MTP joint and granted service connection and an initial noncompensable rating for right hallux valgus.  The Veteran perfected an appeal as to these determinations.

The Veteran failed to report for a hearing before a Veterans Law Judge scheduled in June 2011 and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

The issues of entitlement to service connection for bilateral pes planus and a left foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, right hallux valgus is manifested by pain with walking and standing but without clinical evidence of swelling, tenderness, instability, or weakness, productive of no more than "moderate impairment." 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the schedular criteria for an initial 10 percent rating, but no higher, for right hallux valgus, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.63, 4.71a, Diagnostic Code 5299-5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In a March 2007 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate her claim.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  In the March 2007 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Her service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

In May 2008, the Veteran was afforded a VA examination in conjunction with her claim, and that examination report is of record.

The Board finds the duties to notify and assist have been met. 


II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The Veteran asserts that an initial compensable rating is warranted for her service-connected right hallux valgus.  In her April 2009 NOD, the Veteran said that her right hallux valgus was more severe than represented by the currently assigned non-compensable rating and requested consideration of her disability under Diagnostic Code 5280.  She argued that she initially claimed hallux valgus deformity/bunions with hammertoes/arthritis of the first MTP joint with limited range of motion and disagreed with her disability as characterized by the RO in July 2008.  The Veteran pointed to a May 23, 2006 private treatment record that she maintained shows limited dorsiflexion on the right and pain on palpation to support her claim.

The present appeal involves the Veteran's claim that the severity of her service-connected right hallux valgus warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59. 

Moreover, the Court recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran's service-connected right hallux valgus is rated under Diagnostic Code 5299-5284, other foot injuries.  38 C.F.R. § 4.71a.  The rating criteria do not have a specific diagnostic code for this disability.  The disorder is, therefore, rated as analogous to "other foot injuries" because the functions affected, the anatomical localization, and the symptomatology are most closely analogous to this disorder.  See 38 C.F.R. § 4.20.  

In its July 2008 rating decision, the RO assigned an initial non-compensable disability evaluation for the Veteran's right hallux valgus.

Under Diagnostic Code 5284, a 10 percent evaluation is provided for a "moderate" foot injury.  A 20 percent evaluation is provided for a "moderately severe" foot injury.  A 30 percent evaluation is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a. 

The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63. 

Examples under 38 C.F.R. 4.63 that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop. 

VA's General Counsel stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, the VA General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case. See VAOPGCPREC 9-98.  In the present case, consideration of functional loss and DeLuca is warranted since the Veteran's right hallux valgus disability involves her subjective complaints of painful motion.  See e.g., May 2008 VA examination report (noting Veteran's complaints of pain with walking and standing, but no objective findings of painful motion). 

Upon review of the evidence, the Board finds that the overall disability picture supports an initial 10 percent rating for right hallux valgus.  38 C.F.R. § 4.7.  The June 2004 VA podiatry record indicates a painful bunion on the Veteran's right foot and right hallux laterally deviated with a dorsal medial boney eminence that was edematous and ertyhematous with pain with range of motion and to palpation.  The clinical plan included discussion of steroid injection and surgery.  

A January 2005 VA podiatry record indicates that the Veteran was evaluated for bilateral hallux valgus.  There was normal sensation and there were no open foot lesions seen.  An April 2005 VA podiatry record indicates that she requested bunion surgery due to chronic pain with all shoes and with ambulation.  On examination, there was lateral deviation of the hallux with prominent medial exostosis.  Contracture of the digits of both feet was also noted.   

An April 2005 VA radiology report includes an impression of mild hallux valgus and mild degenerative changes.  In November 2005, the Veteran's complaints of foot pain were noted in a VA clinical record, and that she had bilateral bunions.  A December 2005 VA podiatry record notes the Veteran's complaints of a right foot bunion, but she had normal range of motion without pain.  

A May 23, 2006 private treatment record from R.H., D.P.M., includes the Veteran's complaints of right bunion pain, and pain on palpation, with limited dorsiflexion.  

In May 2008, a VA x-ray report notes mild hallux valgus although, in November 2008, the radiology report describes moderately advanced right hallux valgus.  When examined by VA in May 2008, the Veteran complained of developing foot calluses over the years and said she started to see a podiatrist in 2004 but never had bunion surgery.  She used orthotics that were not helpful and was able to stand for 30 minutes and walk 100 feet.  Objectively, there was no evidence of painful motion, swelling, tenderness, instability or weakness.  There was also no evidence of hammertoes but callosities evidenced her abnormal weight bearing.  There was mild hallux valgus of the big toe with normal dorsiflexion of the MTP joint.  

The Board has also considered the Veteran's complaints of pain and flare-ups for her right foot related to the service-connected hallux valgus.  In her April 2009 NOD, she claimed that she had arthritis in her right foot, with tenderness and painful motion.  In increased rating claims, an appellant's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See e.g.,Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010); see also Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (to the effect that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability").  Moreover, private treatment records dated on May 23, 2006 document right foot pain.  That record reflects complaints of right bunion pain with evidence of a large medial eminence on the right, with limited dorsiflexion and pain to palpation on the right.  The May 2008 VA examination report similarly reflects complaints of right foot pain.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 and the Deluca case have been considered, as well as Burton, supra, providing a basis for assigning the initial 10 percent rating under Diagnostic Code 5284.  See VAOPGCPREC 9-98 (Aug. 14, 1998). 

However, an initial rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.7. While moderately advanced right hallux valgus was noted in the November 2008 x-ray report, no arthritis was diagnosed by the VA examiner in May 2008 (who reported only mild right hallux valgus with no degenerative joint disease of the first MTP joint) and also reported normal dorsiflexion of the MTP joint, a normal gait, and no evidence of hammertoes.  In fact, the May 2008 VA examiner reported no objective findings of right foot swelling, tenderness, instability, or weakness.  Abnormal weight bearing was observed from calluses on her foot.  Movement of the right foot was not painful.  The Veteran was independent for activities of daily living and worked full time.  Overall, the VA examinations and VA treatment records, and the Veteran's own assertions do not support a rating greater than 10 percent.  Neither moderately severe nor severe disability is shown such as to warrant a 20 or 30 percent disability rating under Diagnostic Code 5284.

Moreover, with respect to an even higher 40 percent rating for loss of use of the foot under Diagnostic Code 5284, while the Veteran's right hallux valgus causes pain, the evidence does not show that she has actually lost the use of her foot.  She is able to walk and stand, albeit with reported limitations, and clearly does not suffer from loss of use of the right foot.  The evidence demonstrates she has more function in the foot than would be served with an amputation stump.  See 38 C.F.R. § 4.63.  There is no evidence of ankylosis from this disability, shortening of the right extremity, or complete paralysis of the external popliteal nerve and consequent footdrop.  Id.  

Furthermore, other diagnostic codes for foot disabilities that provide for a rating higher than 10 percent are not more appropriate because the evidence of record does not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (flat foot), Diagnostic Code 5278 (claw foot), and Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones).  VA x-rays reveal the positioning and alignment of her right foot was always normal and the May 2008 VA examiner found no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Therefore, these diagnostic codes cannot be applied.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

While the Veteran, in her April 2009 NOD, raised the possibility of evaluating her right hallux valgus under Diagnostic Code 5280, a higher rating would still not be for assignment.  Under Diagnostic Code 5280, hallux valgus warrants a 10 percent evaluation if it is severe and equivalent to amputation of the great toe, or if it is operated with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2011).  Such is not the evident in the Veteran's case.  Thus, the Board will continue to evaluate the disability under Diagnostic Code 5284 since it provides the potential for the most favorable rating.  She also does not currently have hammertoes or arthritis of the first MTP joint - as reported by the May 2008 VA examiner.  Thus, her right hallux valgus is properly characterized as right hallux valgus, and properly rated under Diagnostic Code 5284.

Accordingly, giving the Veteran the benefit of the doubt, an initial 10 percent rating, but no higher, is warranted for her service-connected right hallux valgus since she filed her initial claim for service connection on August 14, 2006.  The benefit of the doubt has been resolved in her favor to this extent.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's right hallux valgus presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The current schedular criteria adequately compensate the Veteran for the current level of disability and symptomatology of her right hallux valgus disability.  Having reviewed the record with these mandates in mind, the Board finds no basis for further action on this question.  Consequently, referral for extraschedular consideration is not warranted. 

The Board further notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability due to service-connected disabilities is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, the Veteran told the May 2008 VA examiner she was employed fulltime as an administrative officer at the Tuscaloosa VA medical center (VAMC).  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time. 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.
ORDER


An initial 10 percent rating for right hallux valgus is allowed, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran seeks service connection for bilateral pes planus and a left foot disorder that she claims are manifested by pain and tenderness and affect her ability to walk and stand for extended periods of time.  

Service treatment records are not referable to complaints or diagnosis of, or treatment for, bilateral pes planus, although the records do include her varied complaints associated with foot pain.  When examined for enlistment in April 1976, the Veteran denied having foot trouble, and bilateral pes planus was not noted on examination, nor was it noted when she was examined for separation in September 1997. 

An October 2004 VA examination report includes a diagnosis of bilateral pes planus.  In support of her claim, the Veteran points to a December 2004 written statement from her mother, B.S., (and another statement received in 2007), to the effect that the Veteran was treated for arch problems and pes planus at age 5 and wore corrective shoes.  In her February 2008 substantive appeal, she argued that her claim for service connection for bilateral pes planus should be granted on the "basis of aggravation".

In further support of her claim, the Veteran points to a January 2008 private medical statement from Dr. R.H., the podiatrist, to the effect that she was treated for a variety of foot problems that stemmed from a bilateral hypermobile rear foot or rear foot valgus that was congenital.  In a February 2008 electronic statement to her, Dr. R.H. noted that findings on a May 25, 2005 magnetic resonance image (MRI) (showing bony prominence of the dorso-lateral aspect of the left navicular with degenerative hypertrophic spurring of the left foot) can be related to x-ray findings obtained on July 22, 1992 in service when signs of old traumatic lesion of the os navicular with deformity on the dorsal circumference of the left foot were noted.  Dr. R.H. said the x-ray reader failed to mention the condition of the navicular and, thus, there was no conclusive evidence of navicular abnormality.  He said that the os navicular was a separate bone found in close proximity to the navicular.  Dr. R.H. said that spurring and deformation of the navicular will result if pes planus or direct injury to the navicular exists.

The October 2004 VA examiner did not address the etiology of the Veteran's bilateral pes planus.  

The Veteran also seeks service connection for left hallux valgus.  Service treatment records include complaints of left foot pain but there appears to be some confusion as to whether the Veteran has a left hallux valgus deformity.  Her September 1997 separation examination report notes bilateral hallux valgus deformity and, in October 2004, the VA examiner diagnosed the Veteran with bilateral hallux valgus.  January and April 2005 VA podiatry records include diagnoses of hallux valgus and hammertoes of the feet and, in September 2005, a VA podiatrist again diagnosed hallux valgus of the bilateral feet.  But, in May 2008, the VA examiner opined that the Veteran currently showed no evidence of left hallux valgus and no evidence of hammertoes on current examination with no radiographic evidence of arthritis of her first MTP joints (left or right).  A July 2008 private medical record indicates that the Veteran had post traumatic arthritis in her left foot.

In a December 2010 written statement, the Veteran's service representative also suggested that her bilateral pes planus and left foot hallux valgus disorders were the result of her service-connected low back disability.  Service connection is currently in effect for degenerative disc disease of the lumbar spine with radiculopathy and herniated discs, evaluated as 40 percent disabling.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Tuscaloosa for the period from July 2009 to the present, and from any additional VA and non-VA medical provider identified by her.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Schedule the Veteran for a VA podiatry examination to determine the nature and etiology of her current foot disorders.  The claims files should be made available to the examiner in connection with the examination.  All indicated tests and studies should be performed and all clinical findings should be reported in detail. 

If pes planus is present, what is its etiology?  Is there a 50 percent probability or greater that it had its clinical onset in service?  If congenital, was there superimposed pathology during active duty?  Is it otherwise related to active duty?

Does the Veteran currently have hallux valgus hammertoes/arthritis of the first MTP joint of the left foot, or another diagnosed left foot disorder?  If so, is it there a 50 percent probability or greater that it had its clinical onset in service (noting the notations in the September 1997 service treatment records)?

For any foot disability, including bilateral pes planus and left hallux valgus, found, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it is etiologically related to the service-connected degenerative disc disease of the lumbar spine with radiculopathy and herniated discs.  If not, is it at least as likely as not aggravated by service-connected degenerative disc disease of the lumbar spine with radiculopathy and herniated discs?  If aggravated, what permanent, measurable increase in current foot pathology is attributable to the service-connected degenerative disc disease of the lumbar spine with radiculopathy and herniated discs?  All opinions and conclusions expressed must be supported by a complete rationale in a report.

3.	After completion of the above, the RO should review the expanded record and determine if any of the benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


